Citation Nr: 1525648	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for 2nd and 3rd degree atrioventricular (AV) block, status post (s/p) pacemaker implantation (claimed as heart disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from July 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A transcript of that hearing is of record in the Veteran's Virtual VA electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims that service connection for his heart disorder is a result of his active duty service in the Persian Gulf.  He maintains that his 2nd and 3rd degree AV block was the result of pyridostigmine bromide tablets, and/or sarin gas he was given or exposed to in the Persian Gulf.  In the alternative, he claims that his heart disorder should be seen as a cardiovascular sign or symptom in a medically unexplained multisymptom illness.  

At the outset, the appellant underwent a VA examination in April 2011.  The examiner stated that it would be mere speculation to determine that pyridostigmine bromide tablets provided to the appellant during service in the Persian Gulf caused his 3rd degree heart block requiring pacemaker implantation.  A rationale was provided for these findings.  However, the examiner did not address the issue of exposure to sarin gas or chemical agent exposure. 

In March 2012, a VA medical opinion was rendered, finding that it was less likely as not that the appellant's claimed heart disorder was caused by exposure to sarin gas in the Persian Gulf.  However, in the examiner's rationale for his opinion, he stated that there was much speculation and even some possible "links" between sarin gas and heart conditions, but unfortunately there is as yet, no conclusive studies that show cause and effect.  In rendering this rationale, the examiner has impermissibly elevated the VA standard in determining the outcome to this case.  The correct standard in this case is not whether there is conclusive evidence, but whether the evidence for and against the claim is more or less equally balanced (i.e., "at least as likely as not").   This examiner also did not address chemical agent exposure from the Persian Gulf.  This medical opinion is ambiguous, and, thus, does not contain sufficient detail, and is found to be inadequate.  

Finally, the appellant raised in his December 2012 substantive appeal (VA 9), that alternatively, his 3rd degree AV block should fall under cardiovascular signs and symptoms in medically unexplained multisymptom illnesses from the Persian Gulf per 38 C.F.R. § 3.317.  This contention has not been addressed by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  

2.  Following completion of the above, the AOJ should arrange a VA heart examination by an examiner with appropriate expertise.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the appellant's 2nd and 3rd degree AV block is due to sarin gas exposure or a chemical agent exposure while serving on active duty in the Persian Gulf.  

If the answer to the above question is in the negative, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the 2nd and 3rd degree AV block represents/is:
a)  Undiagnosed illness;
b) Diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology;
c) Diagnosable chronic multi-symptom illness of partially explained etiology;
d) Disease with a clear and specific etiology; or
e) Is of service onset or otherwise related thereto.

The claims file must be made available to the examiner 
for review, to include the appellant's Travel Board testimony, lay statements, all online studies submitted,  and any other evidence that may be submitted in connection with the claim.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should comment on the previous examinations/opinions and on-line evidence submitted by the Veteran, as appropriate.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should also note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  The AOJ should then, upon readjudication, additionally consider the appellant's contentions that, in the alternative, pursuant to 38 C.F.R. § 3.317, his AV heart block is a medically unexplained multisymptom illness from the Persian Gulf.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

